     Case 1:20-cv-01169 ECF No. 3, PageID.92 Filed 12/07/20 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT

                     WESTERN DISTRCT OF MICHIGAN

DAR LEAF, in his official capacity as
Barry County Sheriff,
JADA CHADWICK,                                 CASE NO. 20-1169
GERALD PENNINGTON,
GLORIA PENNINGTON,
JOSPEPH PETERMAN
YVETTE PETERMAN,
MICHELLE GONZALES,
MICHAEL MCLEAN,


                    Plaintiffs,

v.

GRETCHEN WHITMER, in her official capacity
 as Governor of the State of Michigan,
JOCELYN BENSON, in her official capacity as
Michigan Secretary of State and the Michigan
BOARD OFSTATE CANVASSERS.

               Defendants.
______________________________________________/



PLAINTIFF’S AMENDED EMERGENCY EXPARTE APPLICATION FOR
 RESTRAINING ORDER AND INJUNCTIVE RELIEF AND COMBINED
                    BRIEF IN SUPPORT

1.    On December 1, 2020, the State of Michigan Bureau of Elections issued a

memorandum to all county clerks from the Michigan Board of Elections mandating

the destruction and deletion of software, data, files, materials, and other relevant

physical evidence. This memorandum specifically directed all county clerks to

                                           1
     Case 1:20-cv-01169 ECF No. 3, PageID.93 Filed 12/07/20 Page 2 of 13




destroy or delete data by December 7, 2020, with the exception of the few selected

Michigan municipalities participating in an audit and states:


      “E-Pollbook laptops and flash drives: the EPB software and associated files
      [MUST] be [DELETED] from all devices by the seventh calendar day
      following the final canvass and certification of the election (November 30,
      2020) unless a petition for recount has been filed and the recount has not
      been completed, a post-election audit is planned but has not yet been
      completed, or the deletion of the data has been stayed by an order of the
      court or the Secretary of State.” (Exhibit 1).

2.    The State of Michigan is conducting a very limited audit of cities, townships,

and municipalities. Further, the audit will simply recount potentially fraudulent, or

illegal ballots, and will not reveal the systematic attempts at mass fraud throughout

the State of Michigan and United States of America. Moreover, the evidence

mandated to be deleted or destroyed will not be available for forensic examination

once destroyed preventing civil and/or criminal investigations.


3.    The selected small representation of Michigan municipalities to participate

in the audit will not be representative of the overall election fraud, violation of

election laws of Michigan, and the United States Constitution and rights and

privileges that flow therefrom. Plaintiff incorporates by reference King et al v.

Whitmer et al, 2:20-cv-13134-LVP-RSW. (Exhibit 2). Marion Township, MI is

selected as one of five of the 84 municipalities in Livingston County, MI to be

audited. Marion Township did NOT used Dominion machines in the election, gave



                                           2
     Case 1:20-cv-01169 ECF No. 3, PageID.94 Filed 12/07/20 Page 3 of 13




voters disposable pens, and Marion Township is notorious for meticulous pollbook

documentation. Eaton County, Michigan will also participate in the Michigan

election audit. Eaton County used Hart Voting Machines. The limited selected

audit in Michigan will mask fraud, and violations of election law and the United

States Constitution. Therefore it is imperative that the data from all of the

Michigan municipalities be preserved, otherwise it will have been long destroyed

prior to legal action to address claims regarding an insufficient audit or other

meritorious election claims.


4.    Immediate intervention in the form of injunctive relief is necessary to

prevent the loss of election data and evidence needed to determine voter intent, any

systematic fraud, and any criminal activity and/or civil liability.


3.    Dar Leaf, the Barry County Sheriff, is responsible for investigating, pursuing

any illegal activity including election law, for example M.C.L 168.520, M.C.L

168.941, and U.S.C. 18 § 2071, specifically states as follows:


      “Whoever willfully and unlawfully conceals, removes, mutilates, obliterate,
      or destroys, or attempts to do so, documents filed or deposited with any clerk
      or officer of any court, shall be fined or prisoned.”

Moreover, in Gabrock v. Rosema, 599 F. Supp. 1476 (WD MI 1984), the Court
stated:

      “His (Sheriff) nearly unbridled authority over the hiring, firing, disciplining
      and regulating of deputies indicates that the Sheriff can establish county


                                           3
     Case 1:20-cv-01169 ECF No. 3, PageID.95 Filed 12/07/20 Page 4 of 13




      policy in this regard. He is indeed, the final authority or ultimate repository
      of county power”.

Additionally, U.S.C. 18 § 242 states that:

       “Whoever, under color of any law, statute, ordinance, regulation, or custom,
willfully subjects any person in any State the deprivation of any rights, shall be
fined under this title or imprisoned not more than one year, or both.”

4.    Numerous complainants, to wit: JADA CHADWICK, GLAORIA

PENNINGTON, GERALD PENNINGTON, MICHAEL MCLEAN, MICHELLE

GONZALEZ, JOSEPH PETERMAN, YVETTE PETERMAN, have made reports

via affidavits to the Barry County Shariff’s Office concerning election fraud,

violations of election law, including but not limited to Michigan Election Law Act

116 of 1954 et. seq., in violation of each Barry County resident’s United States

constitutional right to vote. (Exhibit 3). Specifically, Dominion machines were

used in Barry County, JADA CHADWICK, found it suspicious that the

independent candidate had more votes than Joseph Biden at 11 pm on November 3,

2020, and the results changed dramatically overnight, similar to the election fraud

that took place detailed in in King et al v. Whitmer et al, 2:20-cv-13134-LVP-

RSW. Ms. Chadwick presented exhibits of voting machines used in Barry County,

and Eaton County, and discovered the Secretary of State has since removed voting

machine data and information from its website.




                                             4
     Case 1:20-cv-01169 ECF No. 3, PageID.96 Filed 12/07/20 Page 5 of 13




5.    Additionally, complainants have reported election fraud, and election law

violations, through affidavits throughout the State of Michigan. (Exhibit 4).


6.    This civil action brings to light a massive election fraud, multiple violations

of the Michigan Election Code, see, e.g., MCL §§ 168.730-738, in addition to the

Election and Electors Clauses and Equal Protection Clause of the U.S. Constitution

violations that occurred during the 2020 General Election throughout the State of

Michigan, as set forth in the affidavits of numerous Michigan residents.


7.    It is alleged in King et al v. Whitmer et al, 2:20-cv-13134-LVP-RSW, that

the multifaceted schemes and artifices implemented by Defendants and their

collaborators to defraud resulted in the unlawful counting, or manufacturing, of

hundreds of thousands of illegal, ineligible, duplicate or purely fictitious ballots in

the State of Michigan, that 50 U.S.C. § 20701 requires Retention and preservation

of records and papers by officers of elections; deposit with custodian; penalty for

violation, but as will be shown wide-pattern of misconduct with ballots show

preservation of election records have not been kept; and Dominion logs are only

voluntary, with no system wide preservation system. Without an incorruptible

audit log, there is no acceptable system. The same pattern of election fraud and

voter fraud occurred in all the swing states with only minor variations in Michigan,

Pennsylvania, Arizona and Wisconsin.



                                           5
      Case 1:20-cv-01169 ECF No. 3, PageID.97 Filed 12/07/20 Page 6 of 13




8.    Dar Leaf, the Barry County Sheriff, is aware experts have determined

markers used in conjunction with Dominion voting machines, Dominion voting

machines connected with the internet, in addition to numerous other concerns

related to Dominion voting machines, likely impacts the accuracy of the election

and his office intends to conduct a full investigation into reports. (Exhibit 5).


                          JURISDICTION AND VENUE

8.    This Court has subject matter under 28 U.S.C. § 1331 which provides, “The

district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”


9.     This Court also has subject matter jurisdiction under 28 U.S.C. § 1343

because this action involves a federal election for President of the United States.

“A significant departure from the legislative scheme for appointing Presidential

electors presents a federal constitutional question.” Bush v. Gore, 531 U.S. 98, 113

(2000) (Rehnquist, C.J., concurring); Smiley v. Holm, 285 U.S. 355, 365(1932).


10.   The jurisdiction of the Court to grant declaratory relief is conferred by 28

U.S.C. §§ 2201 and 2202 and by Rule 57, Fed. R. Civ. P.


11.    This Court has jurisdiction over the related Michigan constitutional claims

and state-law claims under 28 U.S.C.§ 1367.Venue is proper because a substantial



                                            6
      Case 1:20-cv-01169 ECF No. 3, PageID.98 Filed 12/07/20 Page 7 of 13




part of the events or omissions giving rise to the claim occurred in the Western

District. 28 U.S.C. § 1391(b) &(c).


12.   Because the United States Constitution reserves for state legislatures the

power to set the time, place, and manner of holding elections for Congress and the

President, state executive officers, including but not limited to Secretary Benson,

have no authority to unilaterally exercise that power, much less flout existing

legislation.


                                   THE PARTIES

13.   Each of the following Plaintiffs are registered Michigan voters and nominees

of the Republican Party to be a Presidential Elector on behalf of the State of

Michigan: Jada Chadwick, a resident of Barry County, Michigan; Gerald

Pennington, a resident of Barry County, Michigan; and, Gloria Pennington , a

resident of Barry, Michigan; Michelle Gonzalez, a resident of Barry, Michigan;

Yvette Peterman, a resident of Barry County, and Joseph Peterman, a resident of

Barry County.


14.   Each of these Plaintiffs has standing to bring this action as voters and as

candidates for the office of Elector under MCL §§ 168.42 & 168.43 (election

procedures for Michigan electors). As such, Presidential Electors “have a

cognizable interest in ensuring that the final vote tally reflects the legally valid


                                            7
      Case 1:20-cv-01169 ECF No. 3, PageID.99 Filed 12/07/20 Page 8 of 13




votes cast,” as “[a]n inaccurate vote tally is a concrete and particularized injury to

candidates such as the Electors.” Carson v. Simon, 978 F.3d 1051, 1057 (8th Cir.

2020) (affirming that Presidential Electors have Article III and prudential standing

to challenge actions of Secretary of State in implementing or modifying State

election laws); see also McPherson v. Blacker, 146 U.S. 1, 27 (1892); Bush v.

Palm Beach Cty. Canvassing Bd., 531 U.S. 70, 76 (2000) (per curiam). Each

brings this action to preserve all election data pertaining to the 2020 Federal, State,

and local elections.


15.   Plaintiff Dar Leaf is named herein in his official capacity as Sheriff of Barry

County.


16.    Defendant Gretchen Whitmer (Governor of Michigan) is named herein in

her official capacity as Governor of the State of Michigan.


17.   Defendant Jocelyn Benson (“Secretary Benson”) is named as a defendant in

her official capacity as Michigan’s Secretary of State. Jocelyn Benson is the “chief

elections officer” responsible for overseeing the conduct of Michigan elections.

MCL § 168.21 (“The secretary of state shall be the chief election officer of the

state and shall have supervisory control over local election officials in the

performance of their duties under the provisions of this act.”); MCL §

168.31(1)(a)(the “Secretary of States all...issue instructions and promulgate

                                           8
      Case 1:20-cv-01169 ECF No. 3, PageID.100 Filed 12/07/20 Page 9 of 13




rules...for the conduct of elections and registrations in accordance with the laws of

this state”). Local election officials must follow Secretary Benson’s instructions

regarding the conduct of elections. Michigan law provides that Secretary Benson

“[a]dvise and direct local election officials as to the proper methods of conducting

elections.” MCL § 168.31(1)(b). See also Hare v. Berrien Co Bd. of Election, 129

N.W.2d 864 (Mich. 1964); Davis v. Secretary of State, 2020 Mich. App. LEXIS

6128, at *9 (Mich. Ct. App. Sep. 16, 2020). Secretary Benson is

responsibleforassuringMichigan’slocalelectionofficialsconductelectionsinafair,just,

and lawful manner. See MCL 168.21; 168.31; 168.32. See also League of Women

Voters of Michigan v. Secretary of State, 2020 Mich. App. LEXIS 709, *3 (Mich.

Ct. App. Jan. 27, 2020); Citizens Protecting Michigan's Constitution v. Secretary

of State, 922 N.W.2d

404(Mich.Ct.App.2018),aff’d921N.W.2d247(Mich.2018);Fitzpatrickv.Secretaryof

State, 440 N.W.2d 45 (Mich. Ct. App. 1989).


18.    Defendant Michigan Board of State Canvassers is “responsible for

approv[ing] voting equipment for use in the state, certify[ing]the result of elections

held statewide....” Michigan Election Officials’ Manual, p. 4. See also MCL

168.841, etseq. On March 23, 2020, the Board of State Canvassers certified the

results of the 2020 election finding that Joe Biden had received 154,188 more

votes than President Donald Trump.

                                          9
      Case 1:20-cv-01169 ECF No. 3, PageID.101 Filed 12/07/20 Page 10 of 13




                          F.R.C.P. RULE 65 (b) ANAYSIS


19.    Under F.R.C.P 65 (b) this Court may issue a temporary restraining order if

the following two elements are met:


       A. Specific facts in an affidavit or verified complainant clearly show

immediate and irreparable injury, loss, or damage, will result to the movant before

the adverse party can be heard in opposition; and


       B. The movants attorney certifies in writing any efforts made to give notice

and the reasons why it should not be required.


       Exhibits One through Five contain evidence that E-Pollbook laptops and

flash drives, the EPB software and associated files, and any and all election

materials, data, electronic or otherwise, is needed to investigate to determine voter

intent, any systematic fraud, and any criminal activity and/or civil liability.


       Irreparable and immediate injury, loss, and damage will result to Plaintiffs

before Defendants can be heard in opposition. Plaintiffs, through counsel made

reasonable effort to serve via email the fore mentioned pleading to Defendants’

attorneys providing representation in King et al v. Whitmer et al, 2:20-cv-13134-

LVP-RSW in a separate election lawsuit currently pending in the Eastern District

of Michigan.


                                          10
     Case 1:20-cv-01169 ECF No. 3, PageID.102 Filed 12/07/20 Page 11 of 13




      There is no legitimate harm to Defendants by this Court entering an Order

enjoin the parties from destroying evidence and data from the arguments herein

and the nature of the requested relief is of such significance that personal service is

unnecessary. Accordingly, there is no need for a security to be posted according to

F.R.C.P 65 (c).


                              PRAYER FOR RELIEF

1.    An order enjoining and/or directing Secretary Benson, Governor Whitmer,

the Board of State Canvassers, all State of Michigan Clerks and municipality staff,

and any and all persons, in possession of, or persons designated by the Michigan

Bureau of Elections to effectuate the Memorandum Order of the Michigan Bureau

of Elections to destroy or delete of election data, instruments, machines, and

materials to preserve and maintain all election data, instruments, machines, and

materials, electronic or otherwise.


2.    An immediate order to impound all the voting machines and software in

Michigan for expert inspection by the Plaintiffs, and any other relief the Court




                                          11
    Case 1:20-cv-01169 ECF No. 3, PageID.103 Filed 12/07/20 Page 12 of 13




deems appropriate to preserve election evidence.



                               Respectfully submitted,

                               /s/ Stefanie Lambert_________
                               Stefanie Lambert Junttila
                               The Law Office of Stefanie L. Lambert PLLC
                               500 Griswold Street, Suite 2340
                               Detroit, Michigan 48226


Dated: December 6, 2020




                                        12
    Case 1:20-cv-01169 ECF No. 3, PageID.104 Filed 12/07/20 Page 13 of 13




                               Certificate of Service

      I, Stefanie Lambert Junttila, attorney at law, certify that on December 6,

2020, I caused a copy of this pleading to be served upon the Clerk of the Court and

Defendant’s anticipated counsel currently providing representation in King et al v.

Whitmer et al, 2:20-cv-13134-LVP-RSW by email.


                                      /s/ Stefanie Lambert
                                      Stefanie Lambert Junttila
                                      Law Office of Stefanie L. Lambert, PLLC
                                      500 Griswold Street, Ste. 2340
                                      Detroit, Michigan 48226




                                         13
